UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the year ended December 31, 2011 Commission file number 1-12632 Grupo Casa Saba, S.A.B. de C.V. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Mexico (Jurisdiction of Incorporation or Organization) Paseo de la Reforma, No. 215 Colonia Lomas de Chapultepec, Mexico, D.F. 11000 Mexico (Address of Principal Executive Offices) Sandra Yatsko +(52 55) 5284-6672 +(52 55) 5284-6633 syatsko@casasaba.com Paseo de la Reforma, No. 215 Colonia Lomas de Chapultepec, Mexico, D.F. 11000 (Name, Telephone, E-mail and/or facsimile number and address of contact person) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered American Depositary Shares, each representing ten New York Stock Exchange Ordinary Shares, without par value Ordinary Shares, without par value New York Stock Exchange (for listing purposes only) Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The number of outstanding shares of each class of capital or common stock as of December 31, 2011 was: 265,419,360 Ordinary Shares, without par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Not applicable Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated Filer X Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by the International Accounting Standards Board Other X If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 X If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X EXPLANATORY NOTE This Annual Report on Form 20-F/A is being filed as an amendment (“Amendment No. 1”) to our Annual Report on Form 20-F for the year ended December 31, 2011 (“2011 Annual Report on Form 20-F”) filed with the U.S. Securities and Exchange Commission on May 15, 2012, to (i) include in “Item 16F.Change in Registrant’s Certifying Accountant” a reference to the letter of KPMG Auditores Consultores, Ltda and a reference to the modification of their report dated January 13, 2012 filed as an Exhibit tothis Amendment No. 1 under “Item 19. Exhibits” hereof and (ii) include in “Item 18. Financial Statements” the Report of the Independent Registered Public Accounting Firm, on page F-5 of our 2011 Annual Report on Form 20-F, with respect to the underlying consolidated financial statements of Farmacias Ahumada S.A., a wholly owned subsidiary, as of December 31, 2010 and 2009 and for the periods then ended.Such subsidiary’s financial statements have been restated as described in note 3 (a) to our consolidated financial statements, and accordingly,the financial statements previously issued by Farmacias Ahumada S.A. as of December 31, 2010 and the period from October 3, 2010 to December 31, 2010 are hereby withdrawn and the Report of the Independent Registered Public Accounting Firm thereon dated June 30, 2011, previously filed with the Commission in our Annual Report on Form 20-F for the year ended December 31, 2010 should no longer be relied upon. As required by Rule 12b-15 of the U.S. Securities Exchange Act of 1934, we are including currently-dated certifications by our principal executive officer and our principal financial officer as exhibits to this Amendment No. 1 under “Item 19. Exhibits” hereof. Other than as set forth above, this Amendment No. 1 does not, and does not purport to, amend, update or restate any other information or disclosure included in our 2011 Annual Report on Form 20-F or reflect any events occurred after the May 15, 2012 filing date of our 2011 Annual Report on Form 20-F in any way. 1 Item 16F. Change in Registrant’s Certifying Accountant KPMG Auditores Consultores, Ltda (“KPMG Chile”) was previously the principal accountants for Farmacias Ahumada, S.A. and its subsidiaries, or FASA, a Chilean wholly-owned significant subsidiary acquired by the Group in October 2010. On April 29, 2011, that firm was dismissed effective January 1, 2011 and Grant Thornton Chile was engaged as principal accountants of FASA. The decision to change accountants was approved by our Board of Directors and at the General Annual Shareholders Meeting held on April 29, 2011. Since the acquisition of FASA by the Group on October 3, 2010, and the subsequent interim period through April 29, 2011, there were no (1) disagreements with KPMG Chile on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements if not resolved to their satisfaction would have caused them to make reference in connection with their opinion to the subject matter of the disagreement, or (2) reportable events. The audit report of KPMG Chile on the consolidated financial statements of FASA as of December 31, 2010 and 2009 and for the periods from October 3, 2010 (the date of acquisition) to December 31, 2010 and from October 3, 2009 to December 31, 2009 did not contain any adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles, except that (i) in their audit report dated June 30, 2011, they expressed a qualified opinion on FASA’s consolidated financial statements due to the omission of the comparative financial statements and related notes as required by Mexican Financial Reporting Standards and (ii) in their audit report dated January 13, 2012, they expressed an audit scope modification relative to the restatement of FASA’s consolidated financial statements derived from the adjustments for the correction of errors described in note 4 to such financial statements. A letter from KPMG Chile is attached as an Exhibit to this report on Form 20-F/A. 2 Item 18. Financial Statements The following financial statements, together with the report of Salles Sáinz-Grant Thornton, S.C. thereon, are filed as part of this Annual Report. Consolidated Financial Statements of Grupo Casa Saba, S.A.B. de C.V. Page INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 Management’s Report on Internal Control over Financial Reporting F-2 Report Of Independent Registered Public Accounting Firm On Internal Control Over Financial Reporting F-3 Attestation Report of the Registered Public Accounting Firm F-4 Report of Independent Registered Public Accounting Firm F-5 Consolidated Balance Sheets as of December 31, 2010 and 2011 F-6 Consolidated Statements of Income for the years ended December 31, 2009, 2010 and 2011 F-7 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2009, 2010 and 2011 F-8 Consolidated Cash Flow Statement for the years ended December 31, 2010 and 2011 F-9 Notes to Consolidated Financial Statements F-10 All supplementary schedules relating to the Company are omitted because they are not required or because the required information, where material, is contained in our audited consolidated financial statements or the notes thereto. Item 19. Exhibits Documents filed as an exhibit to this annual report are as follows: Exhibit Number Description of Exhibits Amended and Restated Bylaws (English translation) (incorporated by reference to the annual report on Form 20-F for the year ended December 31, 2008 (File No. 1-12632) filed on July 15, 2009). Copy of the translation of the credit facility agreement entered into by the Company, as borrower, with HSBC México and Banco Mercantil del Norte, as lenders, dated August 30, 2010. 3 Exhibit Number Description of Exhibits Summary of the amended and restated credit facility agreement entered into by the Company, as borrower, with HSBC México and Banco Mercantil del Norte, as lenders and HSBC México and HSBC Chile as collateral agents, dated August 10, 2011. Summary of the irrevocable guarantee trust entered into by the Company and certain subsidiaries as trustors and second beneficiaries, with the Bank of New York Mellon, S.A., Institución de Banca Múltiple, as trustee. Summary of the amendment to the irrevocable guarantee trust entered into by the Company and certain subsidiaries as trustorsand HSBC México, S.A., Institución de Banca Múltiple, Grupo Financiero HSBC, División Fiduciaria, as beneficiaries andThe Bank of New York Mellon, S.A., Institución de Banca Múltiple, as trustee. Summary of the non-possessory pledge agreement entered into by the Company as pledgor, with HSBC México as pledgee. Summary of the amendment to the non-possessory pledge agreement entered into by and between Casa Saba, S.A. de C.V.as pledgor and HSBC México, S.A., Institución de Banca Múltiple, GrupoFinanciero HSBC, trust division, in its capacity of Mexican Collateral Agent as pledgee. List of Subsidiaries of the Registrant. Certification of the Principal Executive Officer of Grupo Casa Saba, S.A.B. de C.V. pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of the Principal Administrative Officer and Comptroller of Grupo Casa Saba, S.A.B. de C.V. pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of the Principal Executive and Administrative Officer and Comptroller of Grupo Casa Saba, S.A.B. de C.V. pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* Letter from KPMG Auditores Consultores, Ltda.* * Filed herewith. SIGNATURE GRUPO CASA SABA, S.A.B. DE C.V., hereby certifies that it meets all of the requirements for filing on Form 20-F/A and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. Dated: May 17, 2012 GRUPO CASA SABA, S.A.B. DE C.V. By: /s/ Gabriel Saba D’jamus Name: Gabriel Saba D’jamus Title: Chief Executive Officer 4 Table of Contents INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Consolidated Financial Statements of Grupo Casa Saba, S.A.B. de C.V. Page Management’s Report on Internal Control over Financial Reporting F-2 Report Of Independent Registered Public Accounting Firm On Internal Control Over Financial Reporting F-3 Attestation Report of the Registered Public Accounting Firm F-4 Report Of Indpendent Registered Public Accounting Firm F-5 Consolidated Balance Sheets as of December 31, 2010 and 2011 F-6 Consolidated Statements of Income for the years ended December 31, 2009, 2010 and 2011 F-7 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2009, 2010 and 2011 F-8 Consolidated Cash Flow Statement for the years ended December 31, 2010 and 2011 F-9 Notes to Consolidated Financial Statements F-10 F-1 Table of Contents MANAGEMENT’S ANNUAL REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining an adequate system of internal control over financial reporting, as such term is defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended. Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with financial reporting standards. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit the preparation of financial statements in accordance with financial reporting standards, and that receipts and expenditures are being made only in accordance with the authorization of management and the directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that misstatement of our financial statements would be prevented or detected. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Based on our evaluation under the framework in Internal Control-Integrated Framework, our management has identified a material weakness in our internal control over financial reporting for the period ending December 31, 2011. We have identified that our subsidiary CSB Drogarias, S.A., has not maintained adequate accounting records in connection with the caption inventories for the period January 1 through December 31, 2011.Furthermore, there is a lack of controls related to assessing certain contingencies. Management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011 has been audited by Salles Sainz-Grant Thornton, S.C., an independent registered public accounting firm, as stated in its report, which can be found on page F-2 of Item 18. By: /s/ Gabriel Saba D’jamus By: /s/ Juan Roberto Juárez Gutiérrez Name: Gabriel Saba D’jamus Name: Juan Roberto Juárez Gutiérrez Title: Chief Executive Officer Title: Chief Administrative Officer and Comptroller April 26, 2012 F-2 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ON INTERNAL CONTROL OVER FINANCIAL REPORTING Board of Directors and Stockholders Grupo Casa Saba, S.A.B. de C.V.: We have audited Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries’ (the Group) internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Group’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting (Management’s Report).Our responsibility is to express an opinion on the Group’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A Group’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with financial reporting standards.A Group’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Group; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with financial reporting standards, and that receipts and expenditures of the Group are being made only in accordance with authorizations of management and directors of the Group; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Group’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a deficiency, or combination of control deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis.The following material weakness has been identified and included in management’s assessment. The Group’s subsidiary CSB Drogarias, S.A., a Brazilian company, has not maintained adequate accounting records in connection with the caption inventories for the period January 1 through December 31, 2011. Moreover, the Brazilian subsidiary lacks control related to assessing certain contingencies. Preparation of subsidiary financial statements is required for the accurate preparation of consolidated financial statements in conformity with financial reporting standards applicable to Mexico and accounting principles generally accepted in the United States of America. In our opinion, because of the effect of the material weakness described above on the achievement of the objectives of the control criteria, Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries has not maintained, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by COSO. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States of America) and with auditing standards generally accepted in Mexico, the consolidated balance sheets of Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2011. Our report dated May 15, 2012 expressed a qualified opinion on those consolidated financial statements for 2011 due to limitation on the scope of our engagement as discussed in that report. Salles Sainz-Grant Thornton, S.C. Mexico City, Mexico May 15, 2012 F-3 Table of Contents ATTESTATION REPORT OF THE REGISTERED PUBLIC ACCOUNTING FIRM REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Grupo Casa Saba, S.A.B. de C.V.: We have audited the accompanying consolidated balance sheets of Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries (collectively the Group) as of December 31, 2011 and 2010 (restated), and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2011.These financial statements are the responsibility of the Group’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We did not audit the consolidated financial statements of Farmacias Ahumada, S.A. and Subsidiaries (FASA) as of December 31, 2010, and for the period from October 3 to December 31, 2010, except that we audited the adjustments for the correction of errors described in Note 3 a) to the consolidated financial statements.Those statements were audited, before the effects of the adjustments for the correction of the errors described in Note 3 a), by other auditors whose report was furnished to us, and our opinion, insofar as it relates to the amounts included for FASA, was based solely on the report of the other auditors.FASA is a Chilean subsidiary acquired on October 3, 2010, which statements reflect total assets and revenues constituting 31 percent and 13 percent, respectively, of the related consolidated totals as of December 31, 2010. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America) and with auditing standards generally accepted in Mexico.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits and the report of the other auditors referred to in the first paragraph provide a reasonable basis for our opinion. At December 31, 2011, the Brazilian subsidiary CSB Drogarias, S.A. (Drogarias) lacked adequate accounting records in connection with the inventories balance in the amount of Ps. 76,000 (thousands of Mexican pesos).We were not able to audit the reasonableness of this value through the use of additional alternative procedures.In addition, Drogarias had certain contingencies that might result in present obligations that have not been properly quantified, as discussed in Note 20 l) to the financial statements. In our opinion, based on our audits and the report of the other auditors, except for the effect of such adjustments, if any, as might have been determined to be necessary had we been able to audit the inventories balance as of December 31, 2011 and certain contingencies as mentioned above, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries as of December 31, 2011 and 2010, and the results of their operations, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2011, in conformity with financial reporting standards applicable in Mexico. We also have audited the adjustments described in Note 3 a) to the accompanying consolidated of the Group financial statements that were applied to restate the 2010 consolidated financial statements of FASA and its applicable period in that year, as well as its impact on prior periods to correct certain accounting error of FASA. In our opinion, such adjustments are appropriate and have been properly applied. We were not engaged to audit, review, or apply any procedures to the 2010 consolidated financial statements of FASA other than with respect to such adjustments and, accordingly, we do not express an opinion or any other form of assurance on those 2010 financial statements taken as a whole. Mexican Financial Reporting Standards (Mexican FRS) vary in certain material respects to accounting principles generally accepted in the United States of America (U.S. GAAP). A summary of these differences and a partial reconciliation of consolidated net income for each of the three years in the period ended December 31, 2011 and consolidated stockholders’ equity as of December 31, 2011 and 2010 from Mexican FRS to U.S. GAAP, as permitted by Form 20-F of the Securities and Exchange Commission of the United States of America, are set forth in Notes 22 and 23. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States of America), the Group’s internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated May 15, 2012 expressed an adverse opinion on the effectiveness of the Group’s internal control over financial reporting. Salles, Sainz-Grant Thornton, S.C. Mexico City, Mexico May 15, 2012 F-4 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Farmacias Ahumada S.A. We have audited, before the effects of the adjustments for the correction of the errors described in Note 4, the accompanying consolidated balance sheets of Farmacias Ahumada S.A. and subsidiaries as of December 31, 2010 and 2009 and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the periods from October 3, 2010 (the date of acquisition) to December 31, 2010 and from October 3, 2009 to December 31, 2009. The 2010 and 2009 financial statements before the effects of the adjustments discussed in Note 4 to the consolidated financial statements have been withdrawn and are not presented herein. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our report dated June 30, 2011, we expressed a qualified opinion on the Company’s 2010 consolidated financial statements due to the omission of the 2009 comparative financial statements and their related notes as required by Mexican Financial Reporting Standards. As described in Note 1 to the accompanying consolidated financial statements, the Company has included the 2009 comparative financial statements and their related notes to correct the previous omission. Accordingly, our present opinion on the 2010 consolidated financial statements, as presented herein, is different from that expressed in our previous report. In our opinion, except for the restatement described in Note 4 to correct the errors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Farmacias Ahumada S.A. and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the periods from October 3, 2010 (the date of acquisition) to December 31, 2010 and from October 3, 2009 to December 31, 2009, in conformity with Mexican Financial Reporting Standards. We were not engaged to audit, review, or apply any procedures to the adjustments for the correction of the errors described in Note 4 and, accordingly, we do not express an opinion or any other form of assurance about whether such adjustments are appropriate and have been properly applied. Those adjustments were audited by the Company’s parent entity’s auditor Salles, Sainz – Grant Thornton, S.C. Mexican Financial Reporting Standards vary in certain significant respects from U.S. generally accepted accounting principles. Information relating to the nature and effect of such differences is presented in notes 26 and 27 to the consolidated financial statements. KPMG Ltda. /s/ Cristián Bastián E. Santiago, Chile January 13, 2012 F-5 Table of Contents Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries Consolidated balance sheets (Amounts stated in thousands of Mexican pesos (Ps.) and thousands of U.S. dollars ($)) AS OF DECEMBER 31, Convenience translation AS OF DECEMBER 31, Convenience translation Notes (Restated) Notes (Restated) CURRENT ASSETS: CURRENT LIABILITIES: Cash and cash equivalents (3.g) Ps. Ps. $ Short-term debt including current maturity oflong-term debt ( 12 ) Ps. Ps. $ Trade accounts payable Trade receivables less allowance for doubtful accounts (3.k and 4) Other payables and accrued liabilities ( 13 ) Other accounts receivable ( 5 ) Current assets of discontinued operations (1.c) Inventories, net (3.l and 6) Other current assets (3.h and 7) Total current liabilities Current assets of discontinued operations Total current assets NONCURRENT LIABILITIES: Long - term debt ( 12 ) Employee benefits (3.q) NONCURRENT ASSETS: Other payables Property and equipment, net (3.m and 9) Long-term liabilities of discontinuedoperations (1.c) 57 Total noncurrent liabilities Investment in associates (3.c) Total liabilities Other assets, net STOCKHOLDERS' EQUITY: Controlling interest: Capital stock ( 16 ) Premium on stock sold Goodwill, intangible assets, and deferred charges, net (3.n and 10) Reserve for share repurchases ( 16 ) Retained earnings Accumulated translation effect (3.f) Noncurrent assets of discontinued operations (1.c) Total controlling interest Noncontrolling interest Total noncurrent assets Total stockholders' equity Total assets Ps. Ps. $ Total liabilities and stockholders' equity Ps. Ps. $ The accompanying notes are an integral part of these consolidated financial statements F-6 Table of Contents Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries Consolidated statements of income (Amounts stated in thousands of Mexican pesos (Ps.) and thousands of U.S. dollars ($)) FOR THE YEARS ENDED DECEMBER 31, Notes (Restated) Convenience translation 2011 Net sales (3.v) Ps. Ps. Ps. $ Cost of sales Gross profit Operating expenses: Selling Administrative Operating income Other expenses, net (1b) Comprenensive gain or loss on financing, net: (3.s) Interest income ) Interest expense Exchange loss (gain), net ) Equity in income of associates (3.c) Income before tax on earnings Provisions for income tax (3.r and 14) Income before discontinued operations Discontinued operations ) Consolidated net income Ps. Ps. Ps. Ps. Controlling interest net income Ps. Ps. Ps. $ Noncontrolling interest net income ) Consolidated net income Ps. Ps. Ps. $ Net earnings per share of continuing operations (3.u) Ps. Ps. Ps. Net earnings per share of discontinued operations (3.u) Ps. Ps. ) Weighted average shares outstanding (in thousands) The accompanying notes are an integral part of these consolidated financial statements F-7 Table of Contents Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries Consolidated statements of changes in stockholders' equity for the years ended December 31, 2011, 2010 and 2009 (Amounts stated in thousands of Mexican pesos (Ps.) and thousands of U.S. dollars ($)) Capital stock Historical Restatement Premium on stock sold Reserve for share repurchases Retained earnings Accumulated translation effect Total controlling interest Noncontrolling interest Total Stockholders' equity Balances as ofJanuary 1, 2009 Ps. Ps. Ps. Ps. Ps. Ps. Ps. Ps. Ps. Dividends paid (Note 16.c) New financial reporting standard adoptedFRS 18 (Note 3.r) Effect of translation of foreign subsidiaries (3.f) Net income Comprehensive income (Note 3.t) Balances as of December 31, 2009 Effect of translation of foreign subsidiaries (3.f) Net income ) Comprehensive income (Note 3.t) ) Changes in noncontrolling interest Balances as of December 31, 2010 Effect of translation of foreign subsidiaries (3.f) Net income Comprehensive income (Note 3.t) ) Balances as of December 31, 2011 Ps. Ps. Ps. Ps. Ps. Ps. Ps. Ps. Ps. The accompanying notes are an integral part of these consolidated financial statements F-8 Table of Contents Grupo Casa Saba, S.A.B. de C.V. and Subsidiaries Consolidated statements of cash flows (Amounts stated in thousands of Mexican pesos (Ps.) and thousands of U.S. dollars ($)) FOR THE YEARS ENDED DECEMBER 31, Convenience 2011 2010 (Restated) 2009 translation 2011 OPERATING ACTIVITIES: Income before tax on earnings Ps. Ps. Ps. $ Discontinued operations ) Income before taxes on earnings of continuing operations Items relating to investing activities: Depreciation and amortization Interest earned ) Loss on sale of property and equipment ) ) Impairment loss Equity in income of associates ) ) ) Items relating to financing activities : Interest expense Provision for employee benefits Allowance for doubtful accounts Adjustments due to changes in: Accounts receivable ) ) Other accounts receivable ) Inventories ) ) ) Other current assets Trade accounts payable ) ) ) Other payables and accrued liabilities ) ) ) Deferred income tax ) ) Other payables ) ) Net cash flow provided by (used in) operating activities ) INVESTING ACTIVITIES: Property and equipment ) ) Investment in associates ) ) Other assets ) ) ) Acquisition of business Goodwill, intangible assets and deferred charges ) Interest earned ) ) ) Net cash flowused in (provided by) investing activities ) FINANCING ACTIVITIES: Short-term and long-term of debt Employee benefits ) Interest paid ) Dividends paid ) Net cash flow provided by financing activities Effect of changes in cash value ) ) Increase in cash and cash equivalents Cash and cash equivalents at beninning of year Cash and cash equivalents at end of year Ps. Ps. Ps. $ The accompanying notes are an integral part of these consolidated financial statements F-9 Table of Contents NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2011, 2 (AMOUNTS STATED IN THOUSANDS OF MEXICAN PESOS (PS.) AND THOUSANDS OF U.S. DOLLARS ($), EXCEPT AS INDICATED OTHERWISE) 1.Description of business: Grupo Casa Saba, S.A.B. de C.V. is a Mexican controlling company, which mainly distributes pharmaceutical products, as well as health and beauty aids/other products, entertainment products (including magazines and books), food/non-perishable products through its operating subsidiaries (grouped in controlling subsidiaries directly or indirectly).The Group, as an economic unit, distributes these product lines through its distribution network to supermarket chains, pharmacies (private and governmental) and retail customers throughout Mexico, Brasil and, effective 2010, Chile and Peru. The shares of Grupo Casa Saba, S.A.B. de C.V. are listed on the Mexican Stock Exchange as Ordinary Shares, as well as on the New York Stock Exchange as American Depositary Shares (ADS).Each ADS represents ten Ordinary Shares. When the terms “the Company” or “the Holding Company” are used in the notes to the financial statements, they refer to Grupo Casa Saba, S.A.B. de C.V. without its consolidated subsidiaries.When the term “the Group” is used, it refers to Grupo Casa Saba, S.A.B. de C.V. together with its consolidated subsidiaries.When it is deemed relevant, certain amounts presented in the notes to the financial statements include a translation into Mexican peso.These translations should not be construed as a representation that the amount in Mexican pesos actually represents or could be converted at the exchange rates used. The individual and consolidated financial statements and their pertinent notes were authorized to be issued by the Board of Directors on April 26, 2012, and theywere submitted for approval of the next Stockholders’ Meeting on April 27, 2012.The stockholders have the power to amend the financial statements subsequently issued, as provided for in the General Corporate Law and the Company’s bylaws. Main subsidiaries and associates The Company holds the issued and outstanding capital stock of the following subsidiaries that are members of the Group: Economic Interest (Direct or indirect) Domestic subsidiaries: Direct interest Casa Saba, S.A de C.V. (Casa Saba) 48.21% 48.21% Distribuidora Casa Saba, S.A. de C.V. (Dicasa) 99.9% 99.9% Publicaciones Citem, S.A. de C.V. (Citem) 99.9% 99.9% Transportes Marproa, S.A. de C.V. (Marproa) 99.9% 99.9% Farmacias ABC de México, S.A. de C.V. (Farmacias ABC) 99.9% 99.9% Controladora de Clínicas Ambulatorias y de Rehabilitación Sports Clinic, S.A. de C.V. (Controladora de Clínicas) 50.005% 50.005% Centennial, S.A. de C.V. (Centennial) 99.9% 99.9% Grupo Mexatar, S.A. de C.V. (Mexatar) 99.9% 99.9% F-10 Table of Contents Economic Interest (Direct or indirect) Controladora Casa Saba, S.A. de C.V. (Controladora Casa Saba) 99.9% 99.9% Real estates and other service companies (23 subsidiaries) 99.9% 99.9% Indirect interest Casa Saba 51.79% 51.79% Distribuidora Drogueros, S.A. de C.V. (Didrosa) 99.9% 99.9% Daltem Provee Norte, S.A. de C.V. (Daltem Norte) 99.9% 99.9% Drogueros, S.A. de C.V. (Drogueros) 99.9% 99.9% Farmacias Provee de Especialidades, S.A. de C.V. (Farmacias Provee) 99.9% 99.9% Servicios Corporativos Drogueros, S.A. de C.V. (Secodro) 99.9% 99.9% Inmuebles Visosil, S.A. de C.V. (Visosil) 99.9% 99.9% Servicios Corporativos Saba, S.A. deC.V. (Secosa) 99.9% 99.9% Other service companies (2 subsidiaries) 99.9% 99.9% Foreign subsidiaries: Casa Saba Brasil Holdings Ltda. (Brasil *) (CS Brasil) 100.0% 100.0% Farmacias Ahumada, S.A. (Chile **) (FASA) 97.8% 97.8% Associates: Lomas Sports Clinic Ambulatorias, S.A. de C.V. 36.2% 36.2% WTC Sports Clinic Ambulatorias, S.A. de C.V. 47.0% 47.0% Resonancia Sports Clinic, S.A. de C.V. 49.9% 49.9% Servicios Corporativos Sports Clinic, S.A. de C.V. 49.9% 49.9% Tampico Sports Clinic Ambulatorias, S.A. de C.V. 49.6% 49.6% Inmobiliaria Avantuen, S.A. (***) 49.0% 49.0% Inmobiliaria Faster (***) 49.0% 49.0% (*) CS Brasil holds 100 percent of the issued and outstanding capital stock of CSB Drogarias, S.A. in Brasil (CSB Drogarias). (**) FASA is an entity incorporated in accordance with the laws of Chile, which was acquired by the Company on October 3, 2010.FASA is registered in the Securities Registry of the Superintendence of Securities and Insurance (SVC-Spanish acronym) of Chile, and it trades its shares on the Chilean securities market.FASA holds 99.9 percent of the shares representative of the capital stock of Fasa Chile, S. A. and its subsidiaries (9 Chilean and one Uruguayan), as well as 99.9 percent of the shares of Fasa Investment, Ltda.In turn, Fasa Investments, Ltda. holds 100 percent of the shares of Farmacias Peruanas, S. A. and its subsidiary, as well as 95.6 percent of the shares of Farmacias Benavides, S.A.B. de C.V. and three subsidiaries.Farmacias Benavides is a company listed on the Bolsa Mexicana de Valores. (***) Associates with shareholdings held by FASA During 2011 and 2010, the Company’s management and its stockholders approved the following agreements to strengthen its corporate structure, as well as to facilitate its consolidated operations.Management constantly reviews its strategies to adapt to any economic changes that may arise. F-11 Table of Contents a) Through an assignment agreement of documents pending collection dated November 30, 2010, the subsidiaries Casa Saba and Drogueros sold certain collection rights applicable to individuals and legal entities to the Company at a discount in the amount of Ps.488,441 and Ps. 30,994, respectively.The sales price amounted to Ps. 340,444 and Ps. 20,188, respectively. b) Through a stock purchase and sale promise agreement dated May 17, 2010, amended by private instruments of June 16 and August 9, 2010, the Company bound itself to acquire 97.8 percent of the shares issued and outstanding representative of the capital stock of FASA through a Public Offering of Acquisition and Control.The Company obtained control thereof effective October 3, 2010.The acquisition was carried out through Controladora Casa Saba, which operates mainly as a controlling company of companies that sell pharmaceutical products through retail pharmacies.The agreed upon sales price amounted to $240,870,791 thousand of Chilean pesos (approximately Ps. 6,201,240, approximately). At the acquisition date, the Company recorded the purchase price allocation based on the estimated fair value of the net assets identified and noncontrolling interest in the business acquired, in accordance with Mexican FRS B-7, “Business acquisitions” (FRS B-7), which recognizes the “purchase method” as the sole valuation standard.As a result, the Company determined certain identifiable intangible assets related to trademarks that will generate expected future economic benefits that will be controlled by the Company.Management considers that the value of those intangible assets is included in the fair value of the transaction, which had not been recognized by FASA since it was not permitted by accounting standards.Those assets with indefinite economically useful lives were valued by independent experts, which amounted to approximately Ps. 3,971,000, (Note 10).Therefore, an excess of the cost of acquisition over the estimated fair value of the net assets acquired and the noncontrolling interest was determined preliminary in the amount of Ps. 2,590,378 (Note 10), which represents the amount of unidentifiable or inseparable intangible assets, in accordance with the accounting standard referred to above. Subsequent to the acquisition of FASA, new information was uncovered that assisted management in determining that various eventsand circumstances exist at the acquisition date that represented an adjustment to the amounts of the acquired net assets and noncontrolling interest and, therefore, an amendment to the goodwill preliminarily recorded.Accordingly, during the “allocation period”, Management determined various liabilities incurred, as well as the impairment of some long-lived assets at the date of completion of the business acquisition in the amount of Ps. 114,239.Consequently, the goodwill that emerged in this acquisition finally amounted to Ps. 2,704,617.Adjustments were recognized retrospectively at the acquisition date, in conformity with Mexican FRS B-1, “Accounting changes and error corrections”.Therefore, the final allocation of purchase price of FASA at the acquisition date of September 30, 2010 was as follows: FASA September30,2010 Current asset Ps. Property and equipment Deferred charges Other assets Intangible assets (trademarks) Goodwill Total acquired assets Ps. Current liability Ps. Noncurrent liability Total assumed liabilities Ps. F-12 Table of Contents As a result of this acquisition, the consolidated financial statements of the Company at December 31, 2011 and 2010 include the balance sheet of FASA at those dates, as well as its results of operations as of the date on which the Company took control over FASA.At December 31, 2010, the audited consolidated balance sheet of FASA and its subsidiaries, which includes the adjustments discussed in Note 3 a) to restate the 2010 audited financial statements, reflected the following condensed financial information, translated in accordance with Mexican FRS. December31,2010 Current assets Ps. Property and equipment, net Deferred charges Other assets Intangible assets Total assets Ps. Current liability Ps. Noncurrent liability Stockholders’s equity Total liabilities and stockholders’s equity Ps. The condensed results of operations of FASA from the acquisition date to December 31, 2010, translated in accordance with Mexican FRS were as follows: Amounts Net sales Ps. Operating income Loss before taxes on earnings ) Net loss ) The acquisition of FASA is a strategy of the Company to invest in the pharmaceutical product distribution industry through retailers.FASA sells personal care and hygiene products, beauty products, products for babies, and photography developing services, among other products and services.FASA operates in Chile, Mexico, and Peru through Farmacias Ahumada, S. A., Farmacias Benavides, S.A.B. de C. V., and Farmacias Peruanas, S.A., respectively. F-13 Table of Contents Proforma condensed financial information of results (unaudited) In accordance with Mexican FRS, the Group presents pro forma condensed statements of income at December 31, 2010, whereby the acquisition of FASA goes into effect as if it had occurred on January 1, 2010.This is based on the information available which is considered reasonable.The pro forma financial information presented is not a reflection of the results that would have been obtainedif the transactions had occurred effectively at the beginning of the year, and it should not be construed as representative of future results. Grupo Casa Saba Farmacias Ahumada Grupo Casa Saba Proforma Net sales Ps. 28,933,851 Ps. 19,874,248 Ps. 48,808,099 Cost of sales Operating expenses Other (income) expenses, net ) Comprehensive gain or loss on financing, net Equity on income of associates ) ) Taxes on earnings ) Net income (loss) Ps 371,550 Ps. (46,565 ) Ps. 324,985 c)On January 12, 2012, the Company sold the total shares representative of the capital stock of Farmacias Peruanas, S.A. and Drogueria La Victoria, S.A.C. (jointly FASA Peru), which represented 100 percent of the shares issued and outstanding of those Companies.The sale was made through FASA Investment, Ltda. and ABF Administradora de Beneficios Farmaceuticos, S.A.The selling price amounted to USD $13,000,000 (equivalent to Ps. 181,723).In addition, on January 12 and 13, 2012, the Company finalized the following agreements: (i) FASA transferred the patent rights of certain trademarks names, whose consideration amounted to USD $8,000,000 (equivalent to Ps. 111,830); and (ii) the entities of the Group assumed the obligation of not carrying out business activities related to the distribution of pharmaceutical products to the general public in Peru and Bolivia for a five year period, beginning January 20, 2012.The consideration amounted to USD $29,500,000 (equivalent to Ps. 412,312). In the determination of this significant sale, Management considered all qualitative and quantitative circumstances that encompass the business activity of FASA Peru.Consequently, the assets and liabilities of FASA Peru are presented in the balance sheet at December 31, 2011 and 2010 as “discontinued operations” in current and noncurrent assets and liabilities, as the case may be.Moreover, the operations of FASA Peru included in the statements of income for the periods extending from January 1 up to December 31, 2011 and from October 3 (acquisition date of FASA Peru) up to December 31, 2010 were reclassified to the line item “discontinued operations”. The condensed information of the balance sheets of the discontinued operation of FASA Peru, was as follows: Current assets Ps. Ps. Property and equipment, net Other noncurrent assets Goodwill Trademarks Total assets of discontinued operation Current liabilities Long-term liabilities of discontinued opertions Total liabilities of discontinued operation Net assets of discontinued operation Ps. Ps. F-14 Table of Contents The condensed information of the statements of income of the discontinued operation of FASA Peru for the year ended December 31, 2011 and the three months ended December 31, 2010, was as follows: Net sales Ps. Ps. Cost of sales and operating expenses Operating (loss) income ) Other expenses Comprehensive gain or loss on financing Taxes on earnings ) Net (loss) income Ps. ) Ps. d)In accordance with the “Accounts receivable assignment agreement for valuable consideration” dated December 31, 2011, Casa Saba sold certain collection rights applicable to legal entities generated during 2011 to Inversiones Turisticas Cancun, S.A. de C.V. at a face value in an amount of Ps. 626,079.With this, Casa Saba transferred its control over accounts receivable, and there is neither a guarantee nor an obligation to reacquire those assets, nor is Casa Saba involved in any way that leads to retaining any risk or benefit associated with the assets transferred.The transaction was documented with a promissory note due in one year.The parties simultaneously entered into an “Administration and collection service contract” in order for Casa Saba to exercise those functions. 2.Basis of presentation: Except for the issues discussed in the attached auditors’ report, the accompanying financial statements have been prepared based on Mexican Financial Reporting Standards (Mexican FRS), in effect at the date of the financial statements, issued by the Mexican Board of Financial Reporting Standards (CINIF-Spanish acronym).As explained in Note 21, these are the last consolidated financial statements of the Company prepared in accordance with Mexican FRS. Effective January 1, 2012, the company adopted International Financial Reporting Standards (IFRS). The company's transition date is January 1, 2011. Certain accounting principles applied by the Group in accordance with Mexican FRS differ in certain material respects to U.S. GAAP, as discussed in Note 22.A partial reconciliation of the consolidated net income and stockholders’ equity from Mexican FRS to U.S. GAAP is included in Note 23.The most significant Mexican FRS followed by the Group is described in Note 3) below. Convenience translation The accompanying consolidated financial statements have been translated from Spanish into English for the convenience of readers outside of Mexico.The consolidated financial statements are stated in Mexican pesos.U.S. dollar amounts shown in the accompanying financial statements were calculated based on the amounts in Mexican pesos at December31, 2011.They have been included solely for the convenience of the reader and are translated from Mexican pesos as a matter of arithmetic computation only by using the rate of Ps.13.9787 (pesos) per U.S. dollar as quoted by Banco de Mexico in the Official Daily Gazette at December 31, 2011.The convenience translation should not be construed as a representation that the Mexican peso amounts have been, could have been, or in the future could be translated into U.S. dollars at this or any other exchange rate. F-15 Table of Contents 3.Significant accounting policies: a)Accounting error correction As explained in Note 1 b) during fiscal 2011, Management determined various events or circumstances existing at the acquisition date of FASA, which required an adjustment to the recognized amounts of the acquisition.As a result, the Company recorded certain liabilities incurred, as well as the impairment of some long-lived assets retroactively to the date of completion of the business acquisition in the amount of Ps. 114,239, in conformity with Mexican FRS B-1, “Accounting changes and error corrections”. Changes for accounting error corrections that affected the consolidated financial statements retroactively are as follows: Caption Prior amount reported Error correction Adjusted amount Other accounts receivable Ps. Ps. ) Ps. Property and equipment, net ) Goodwill, intangible assets, and deferred charges, net Other payables and accrued liabilities Employee benefits Mexican FRS, its interpretations (IMFRS) and Revisions, indicated below, issued by the Mexican Board for Research and Development of Financial Reporting Standards (“Consejo Mexicano para la Investigación y Desarrollo de Normas de Información Financiera” or “CINIF”) became effective for the years beginning on January 1, 2010, specifying, in each case, its prospective or retrospective application. (i) FRS C-1 “Cash and cash equivalents” - supersedes Bulletin C-1 “Cash” and became effective on January 1, 2010. The main changes compared to the Bulletin superseded buy it are as follows: · Requires the presentation, within the caption “Cash and cash equivalents” in the balance sheet, of restricted cash and cash equivalents. · The term “temporary demand investments” is replaced by “available on-demand investments.” · To be identified as available on-demand investment, the investments should be highly liquid (3 months starting from the acquisition date). · FRS C-1 includes the definition of the terms: acquisition cost, cash equivalents, restricted cash and cash equivalents; available demand investments, net realizable value, nominal value and fair value. (ii) Amendment of paragraph 3 of Bulletin C-3 “Accounts Receivable” - became effective on January 1, 2010 and its application is retrospective. It establishes that the net realizable value of long-term accounts receivable has to be quantified at its present value. (iii) Improvements to the 2010 FRS: In December 2009, the Mexican Board for Research and Development of Financial Reporting Standards (CINIF) issued the document referred to as “2evisions” setting forth the following accounting changes: · FRS B-1 “Accounting changes and error corrections” - This adds financial statements disclosures in the event of an accounting change or the correction of an error, · FRS B-2 “Statement of Cash Flows” – Unrealized accrued foreign exchange fluctuations and the effects of fair value recognition are excluded from the cash balance on the statement of cash flows. Additionally. the concept “Adjustment to cash flow from foreign exchange fluctuations and inflation levels” is changed to “Effects from cash value changes” which includes effects from translation. inflation. foreign exchange fluctuations and fair value of cash balances. · FRS B-7 “Business acquisitions” - It requires that in the acquisition of a business containing an operating lease as lessee. an intangible asset is recognized segregated when agreement conditions are favorable or a provision when such conditions are unfavorable. · FRS C-7 “Investments in associates and other long-term investments” - Capital contributions by the holding company to the associate that increase its equity percentage are to be recognized based on the net fair value of identifiable assets and liabilities. For that purpose. the valuation must be in proportion to the increase. The changes resulting from the application of this Revision are recognized prospectively beginning January 1. 2010. F-16 Table of Contents As a result of the acquisition of Farmacias Ahumada S.A., Management determined some accounting errors to its consolidated financial statements in accordance with MFRS B-1. The retrospective effect was Ps,114,239 (pesos). Therefore in accordance with MFRS B-1 (Accounting changes and error corrections), the financial statements has been restated at December 31, 2010 and 2009, respectively. The errors accounting changes to the consolidated financial statements affecting retrospectively to Farmacias Ahumada S.A. and subsidiaries at December 31, 2010 were as follows: Previously reported amounts Error corrections Restated amounts Other receivables (1) ) Property, furniture and equipment, net (2) ) Income taxes and employee profit sharing (3) ) Suppliers (4) Other accruals (5) Employee benefits (6) Retained earnings (7) ) The errors accounting changes to the consolidated financial statements affecting retrospectively to Farmacias Ahumada S.A. and subsidiaries at October 3, 2010were as follows: Previously reported amounts Error corrections Restated amounts Other receivables (1) ) Property, furniture and equipment, net (2) ) Income taxes and employee profit sharing (3) ) Suppliers (4) Other accruals (5) Employee benefits (6) Retained earnings (7) ) F-17 Table of Contents The errors accounting changes to the consolidated financial statements affecting retrospectively to Farmacias Ahumada S.A. and subsidiaries at December 31, 2009 were as follows: Previously reported amounts Error corrections Restated amounts Other receivables (1) ) Property, furniture and equipment, net (2) ) Suppliers (4) Other accruals (5) Employee benefits (6) Retained earnings (7) ) The errors accounting changes to the consolidated financial statements affecting retrospectively to Farmacias Ahumada S.A. and subsidiaries at October 3, 2009 were as follows: Previously reported amounts Error corrections Restated amounts Other receivables (1) ) Property, furniture and equipment, net (2) ) Suppliers (4) Other accruals (5) Employee benefits (6) Retained earnings (7) ) Due to changes at December 2008 on tax law, FASA will not recover the taxes paid on dividend from its subsidiaries in Mexico. Farmacias Ahumada S.A. recognized leasehold improvements as assets. In accordance with MFRS C-6 the company shouldn´t recognize these leasehold improvements as assets, because such improvements were expenses. The Mexican subsidiary recognized income taxes related with the error calculate Employee Benefits. Farmacias Benavides S.A.B. de C.V. Mexican subsidiary deduct from account payable the return goods amounts which were not accepted by the supplier. In accordance to MFRS C-9, the provisions should be recognized when present, legal or assumed obligations are unavoidable and will require the disbursement of economic resources or can be reasonably estimated, The company registered at December 31, 2009 and 2008 other Accruals as following: (i) register of employee indemnizations; (ii) Expenses for completions fine coming from Peru subsidiary. In accordance with MFRS the adjustment does accomplish with the standards. Farmacias Ahumada S.A. recognized an error on the estimation in employee benefits related with benefits retirement pensions. All accounting errors were recognized in Retained Earnings. F-18 Table of Contents b)Use of estimates Preparing the accompanying financial statements requires the Group’s management to make certain estimates and use certain assumptions to determine the valuation of certain assets and liabilities, disclose contingent assets and liabilities at the date of the financial statements, and the reported amount of revenues and expenses incurred during the periods.Those estimates and assumptions are made on a going concern basis and they are continuously reviewed by using the available information. The most significant line items subject to the above mentioned estimates and assumptions apply mainly to the allowance for doubtful accounts, allowance for slow-moving inventories, financial instruments, property and equipment, investments in stock of subsidiaries and associates, intangibles assets and goodwill, certain provisions, labor obligations derived from defined benefits, taxes on earnings and valuation of contingencies.Actual results may differ from these estimates and assumptions. c)Basis of consolidation The accompanying financial statements are presented on a consolidated basis, which include those of the Company and all of its subsidiaries (held directly or through its controlling subsidiaries) in which the Company holds more than 50 percent of the common shares and/or has administrative control, as well as Special Purpose Entities.Control exists when there is power, directly or indirectly, to govern the financial and operating policies of an entity to obtain benefits from its activities.The accounting consolidation is made from the date on which the subsidiaries are acquired, incorporated and/or the control is held up to the date when they are disposed of and/or at the fiscal year end of the last year reported.For that purpose, the Company uses the subsidiaries’ audited financial statements, prepared in accordance with Mexican FRS.The consolidated financial statements are prepared at the same date and for the same period.All significant intercompany balances and transactions are eliminated from the Group’s consolidated financial statements. F-19 Table of Contents Investments in associates are initially recorded at acquisition cost.They are subsequently valued by using the equity method when the Company has significant influence.The Company uses audited financial statements of the associates for that purpose, prepared in accordance with Mexican FRS.Consequently, the Company records in income the proportionate share of the gains or losses reported by the associates and in stockholders’ equity, the variations of the other stockholders’ equity accounts.Significant influence is presumed to exist when equity ranges between 10 percent and 50 percent in public companies, and between 25 percent and 50 percent in non-public companies, unless it is proven that the Company has significant influence with a lower percentage. At December 31, 2011 and 2010, the Company incorporated the entity named Sociedad Fondo de Inversion Privado Retail Chile into the accounting consolidation.This entity exclusively invests in negotiable instruments of FASA or its FASA’s subsidiaries. The Company does not recognize additional losses when its equity in losses in a subsidiary or associate exceeds its shareholdings, unless there are obligations or commitments that are legal or assumed by the Company. d)Statements of income and statements of cash flows The accompanying statements of income present costs and expenses based on their function, which are presented in generic captions in connection with their contribution to the different levels of income or loss.The cost of sales is separated from the other costs and expenses to present the level of gross profit. The statements of cash flows, prepared under the indirect method in a non-inflationary economic environment, present the cash inflows and outflows of the period in nominal monetary units therefore, they exclude the inflation impact and the unrealized exchange rate fluctuation. e)Recognition of the impact of inflation on the financial information i)In accordance with Mexican FRS B-10, “Impact of Inflation” (FRS B-10), the financial statements that recognize the impact of inflation under “comprehensive method” are those relative to an entity whose functional currency applies to a country in which there is an inflationary economic environment.FRS B-10 recognizes two economic environments, one results in the recognition of the impact of inflation (inflation equal to or higher than 26 percent accumulated in the three annual prior years) and the other does not (inflation lower that percentage in the period referred to above).The percentage of inflation of the year and accumulated inflation of the three annual prior years applicable in each country in which the Company operates, is as follows: Country Inflation 2011 Accumulated inflation Type of economy Mexico Non-inflationary Brazil Non-inflationary Chile Non-inflationary Peru Non-inflationary ii)Pursuant to the foregoing, the Group has not recognized the impact of inflation effective January 1, 2008.Consequently, the accompanying financial statements of income and cash flows are presented in nominal Mexican pesos.Through December 31, 2007, the Group recognized the effect of restatement regardless of the level of inflation.Toward that end, it applied the factor derived from the National Consumer Price Index (NCPI) published by the Banco de Mexico for domestic companies and, if applicable, the NCPI of the country of origin for those that operate abroad.That effect is maintained in the financial statements of the last year reported.Should the economic environment change to inflationary, the Group will retroactively recognize the impact of inflation not recognized in the periods in which the economic environment was non-inflationary, in accordance with FRS B-10. F-20 Table of Contents Through December 31, 2007, stockholders’ equity was restated based on the NCPI factor.The stockholders’ equity restatement represents the amount necessary to maintain shareholders’ investment in terms of the 2007 fiscal year purchasing power of the currency. f)Translation of financial statements of foreign operations The accounting records of the foreign subsidiaries and associates are maintained in the recording currency of the country where those entities are established.Their financial statements are prepared in conformity with International Financial Reporting Standards (IFRS) of the International Accounting Standards Board (IASB).Therefore, those financial statements are adjusted to Mexican FRS prior to their translation and accounting consolidation.The translation is carried out in accordance with Mexican FRS B-15, “Foreign currency translation” (FRS B-15).Toward that end, those financial statements are determined in their functional currency and restated by applying rate of inflation at which the foreign operation operates, depending upon whether the information comes from an inflationary or non-inflationary economic environment, in accordance with FRSB-10.Subsequently, they are translated into the reporting currency as discussed in the following paragraph. The Group’s foreign operations operate in a non-inflationary economic environment and its functional currencies are the Brazilian real, Chilean peso and Peruvian peso.Accordingly: (i) monetary and nonmonetary assets and liabilities were translated at the year-end exchange rate published by Banco de Mexico, and, the stockholders’ equity at the historical exchange rate; and (ii) revenues and expenses were translated at the average exchange rate for the period.The translation adjustment is included in the “Accumulated translation effect” and forms part of comprehensive income.Moreover, it is recycled to income at the date of its availability.That line item includes, if applicable, foreign exchange fluctuations (subparagraph s) below). At December 31, 2011 and 2010, the translation effect amounted to Ps. 88,829 and Ps. 140,895, respectively, net of income tax.The year end and average exchange rates used in the translation process were as follows: Currency Year end Average Year end Average Chilean peso Brazilean real Peruvian Soles g)Cash and cash equivalents The balance of this line item consists of amounts available in cash and cash equivalents available for the Group’s operations.Cash equivalents consist of investments in highly liquid securities.When such securities are acquired, they have a maturity date of ninety days or less.They are payable on demand at market variable interest rates, and they are not subject to significant foreign exchange risks in their values.Those investments are valued at cost plus accrued interest.Interests and exchange fluctuations form part of the comprehensive gain or loss on financing. h)Other current assets Other current assets consist of: (i) payments for goods and services whose risks and benefits will be transferred to the Group in the following twelve months; (ii) fair value of the derivative financial instruments that mature in less than one year; (iii) prepaid expenses that consist mainly of rents, insurance, and surety bonds that are expensed when the services or benefits are received; and (iv) available-for-sale assets. F-21 Table of Contents Effective 2011, the Group adopted retrospectively the new Mexican FRS C-5, “Prepaid expenses” that supersedes the Bulletin with the same name.Accordingly, prepaid expenses are presented as a current asset when the period in which their benefits are expected to be obtained is equal to or less than one year.Prepaid expenses for goods are presented in the short-term or long-term, depending on the classification of the item intended (e.g.: inventory or property and equipment).That adoption had no impact on the consolidated financial statements. i) Financial instruments The carrying value of all financial assets and financial liabilities that is derived from any type of financial instrument is assessed at its estimated fair value and it is recognized in the balance sheet.The valuation effect, as well as costs and returns generated by financial instruments, form part of the comprehensive gain or loss on financing when incurred or earned. At December 31, 2011 and 2010, the carrying value of financial instruments (cash, receivables, other accounts receivable, trade accounts payable, other payables and accrued liabilities, as well as short-term debt) approximates their estimated fair value due to their short-term nature.The valuation of the long-term debt incurred through bank loans and market bonds considers estimated values for financial instruments with similar terms and due dates existing on the market, which accrue variable financing rates in effect on the market. j) Derivative financial instruments These transactions are contracted to significantly hedge the associated risks with changes in interest rate, exchange rate or inflation.The designation of hedges is documented by describing the strategy and objective of management of risks, hedged risks, identification of the hedged primary position, its accounting recognition, and how its effectiveness is measured.Management estimates that the changes in cash flows of the derivative financial instrument maintain high effectiveness in offsetting the changes in cash flows of the primary position, both at the beginning and throughout the relationship of the designated hedge. The assets and liabilities that apply to derivative financial instruments are presented in the balance sheet at their estimated fair value determined based on exchange rate quotes recognized on the market.The effective portion of gains or losses on the cash flow hedging financial instrument is recognized temporarily in the comprehensive income account in stockholders’ equity, and it is subsequently reclassified to income as the amount of the hedge is exercised. k) Allowance for doubtful accounts The allowance for doubtful accounts represents the Group’s estimate of the probable loss in all trade receivables by considering the historical trend of payment performance of customers and factors surrounding the specific credit risk. l) Inventories Inventories are valued at the lower of acquisition cost or net realizable value.During high inflationary periods, inventories are restated by using NCPI factors, by considering Mexican FRS B-10.The Group analyzes its inventory balances to determine if any portion of their balance requires the need for an adjustment to the allowance or if it should be increased, due to the occurrence of adverse events such as physical damage, obsolescence, expiration, etc.The cost of sales represents the inventories acquisition cost in a non-inflationary environment. Effective 2011, the Group adopted retrospectively the new FRS C-4, “Inventories”.This standard supersedes the Bulletin with the same name.That adoption had no impact on the consolidated financial statements. F-22 Table of Contents m) Property and equipment Property and equipment are initially recorded at acquisition cost.During high inflationary periods, those assets are restated by using NCPI factors applicable to the country where those assets are established, in accordance with Mexican FRS B-10.Through December 31, 2007, the last date on which the Group operated in an inflationary economic environment, the value of those assets was restated by using the applicable NCPI factors. Depreciation is calculated on the value of property and equipment restated when the economic environment is inflationary, as well as on the acquisition cost when the economic environment is not inflationary, in accordance with Mexican FRS B-10, by applying the straight-line method based on the remaining economic useful life thereof.The carrying value of leasehold improvements are amortized on a straight-line method, in accordance with the period set forth in the agreement. The Group periodically assesses the carrying value of long-lived tangible and intangible assets, including goodwill and permanent investments in associates, to establish whether significant adverse events, changes in the operating business environment and/or changes in expectations regarding operating income for each cash generating unit, indicate that the carrying value of those assets may not be recoverable, in accordance with Mexican Bulletin C-15, “Impairment of the value of long-lived assets and their related disposal” (Bulletin C-15).In such event, an impairment loss is determined by the excess of the carrying value of long-lived assets over the “value in use”, which consists of determining the net present value of estimated cash flows to which those assets relate.The impairment loss, if any, is recorded as a charge to operations in “Other expenses, net” in the period when such an assessment is carried out, unless indications noted are of a temporary nature.Mexican Bulletin allows the reversal of the recognition of impairment under certain circumstances.At December 31, 2011 and 2010, Management determined that there were no impairment indications on the carrying value of property and equipment and investments in associates. Property and equipment available-for-sale are included in “Other current assets” and assessed on the date on which the sales plan is approved at the lower of its net carrying value and its fair value, less associated sales costs.Those assets are not subject to depreciation. Effective 2011, the Group adopted retrospectively the new Mexican FRS C-6, “Property, plant and equipment” that supersedes Bulletin C-6, “Property, machinery and equipment”.That adoption had no impact on the consolidated financial statements. n)Business acquisitions, intangible assets and goodwill i)Business acquisitions The Company recognizes business acquisitions based on Mexican FRS B-7, “Business acquisitions” (FRS B-7).Consequently: (i) the purchase method is used as the sole valuation standard by allocating the purchase price to the net assets acquired and the noncontolling interest based on their estimated fair value at the acquisition date;(ii) intangible assets acquired are identified and recognized at its estimated fair value; (iii) the unallocated portion of the purchase price that is not identifiable is included as goodwill, which is allocated to the cash flow generating unit in order to periodically evaluate the impairment.If applicable, the goodwill value is adjusted for any correction to the preliminary value allocated to the net assets acquired and the noncontrolling interest, within the twelve months subsequent to the acquisition date; and (iv) valuation is performed at fair value with certain exceptions, in which case the pertinent Mexican IFRS is applied.Acquisition and/or restructuring costs and expenses are expensed when incurred. F-23 Table of Contents The Company recognizes the excessfair value of net assets acquired over the consideration paid as a bargain thatis recognized bythe acquiring entity by considering: (i) reduces the value of the assets of the business acquired until they are exhausted, and (ii) the remaining balance is recognized as anonordinarygain at the acquisition date. ii)Intangible assets Intangible assets are identifiable nonmonetary assets, with no physical substance that represent costs incurred or rights acquired, which will generate future economic benefits controlled by the Group.Intangible assets are initially recorded at acquisition cost represented by cash or cash equivalents paid at their estimated fair value at acquisition date if they are from a business acquisition.They are classified as definite lived or indefinite lived intangible assets, in accordance with the period in which benefits are expected to be received.During high inflationary periods, those assets are restated by using NCPI factors applicable to the country where those assets are established.Through December 31, 2007, the last date on which the Group operated in an inflationary economic environment, the value of those assets was restated by using the applicable NCPI factors. Intangible assets with definite useful life These assets are amortized on their restated value when the economic environment is inflationary, as well as on the acquisition cost when the economic environment is not inflationary, in accordance with Mexican FRS B-10.Toward that end, the straight-line method is applied based on its remaining economic useful life.These assets are represented mainly by licenses related to the technological platform with which the Group operates.Development expenses are recorded as intangible assets, provided that their technical viability and economic profitability are reasonably assured. Intangible assets with an indefinite useful life These intangible assets, including goodwill, are subject to periodic impairment tests, in the event of impairment indicators or at least once a year, by applying the “value in use” method of the cash generating units and taking into account a horizon whose projections do not establish growth rates beyond five years, unless a greater period is justified in accordance with Mexican Bulletin C-15 referred to above.Toward that end, “perpetuity value” is applied which considers two stages: (i) the generation of excess of value in use of assets other than intangible assets with indefinite useful life and goodwill (“excess value in use”); and (ii) the recovery of carrying value of intangible assets and goodwill referred through perpetuity.Perpetuity value results from “excess value in use” between projected periods, discounted at an appropriate discount rate.Therefore, the impairment loss is generated by the excess of carrying value over perpetuity value referred to above.If goodwill and another intangible asset with indefinite useful life are subject to impairment at the same time, the resulting loss is applied to goodwill first. The Group considers that the value in use through its cash flow projections is the best estimate of future cash flows from continued use of the cash generating unit.Therefore, the cash flow projection models recognize medium and long-term economic variables fairly at the time of the calculation, which are related to the future estimated price of products, changes in operating expenses, industry economic trend, and discount and growth rates applied in perpetuity. o)Lease Operating lease This transaction is classified as an operating lease when the risks and benefits inherent to the ownership of the leased asset remain substantially with the lessor.Total payments are charged to operating income for the period. F-24 Table of Contents Capitalized lease The capitalized lease is recognized when all the risks and benefits associated with the ownership of the assets are retained substantially.Accordingly: (i) ownership of the asset is transferred to the Company upon termination of the term; (ii) the price for acquiring the asset upon termination of the term isdeemed to be a bargain purchase option; (iii) the lease term covers the majority of the asset’s economic life; and (iv) the present value of the minimum lease payments substantially represents the fair value of the asset at the inception of the lease.Financial leasing is capitalized at the inception of the lease at the lower of fair value of the property under the lease agreement or the present value of future minimum payments. Obligations under financial leasing arrangements are included in other short or long-term payables.The financial cost is expensed during the lease term.The asset acquired is depreciated in accordance with the Company’s depreciation policies. p)Provisions, contingent assets and liabilities and commitments The Group recognizes the liabilities of present obligations on which the transfer of assets or the rendering of future services are unavoidable, and arise as a consequence of past transactions or events.Provisions are recognized when present, legal or assumed, obligations are unavoidable and will require the disbursement of economic resources or can be reasonably estimated. Significant obligations or losses related to contingencies are periodically evaluated.They are accounted for when it is likely that present obligations will require the disbursement of economic resources, and there are reasonable elements for their quantification.If there are no such reasonable elements, the contingencies are disclosed in the notes to the financial statements.Contingent revenues, income or assets are only recognized when their realization is practically certain. Commitments are not recognized unless they result in a loss.Commitments are disclosed when they represent significant additions of fixed assets, goods or services contracted that substantially exceed the immediate needs of the Group or represent contractual obligations. q)Employee benefits i) In accordance with Mexican FRS D-3, “Employee Benefits” (FRS D-3), the Group recognizes the labor obligations derived from defined benefits for retirement pensions and seniority premiums, as well as severance benefits to employees for termination of the employment relationship (legal ordinary indemnifications) when they complete the employment relationship prior to the retirement age which is not associated to a restructuring event.Costs areexpensed as employees render their services.Toward that end, actuarial computations are applied to the present value of labor obligations.Retirement pensions are granted to all personnel that have completed at least ten years of pension service and have reached sixty-five years of age.Seniority premiums are granted for a voluntary separation of personnel after completing fifteen years of service and then calculated based on the number of years worked.Severance benefits for termination of the employment relationship are granted by Law in the event of a dismissal, based on the years of service and last salary of personnel. Defined benefit obligations, unamortized items, and the net periodic cost applicable to labor obligations referred to above are determined by using the “projected unit credit method”.Severance benefits which arise from restructuring causes should continue to follow the Mexican Bulletin C-9, “Liability, provisions, contingent assets and liabilities, and commitments”. F-25 Table of Contents The Group has created a fund placed in an irrevocable trust with a financial institution to meet the labor obligations derived from defined benefits.During 2010, the contributions to the fund amounted to Ps. 9,668.In 2011, there were no any contributions.Fund assets consisted of investments in equity securities and investments in fixed income securities that are traded on the Mexican Stock Market.Those investments are valued at estimated fair value at the date of the financial statements. ii)The relevant information of the actuarial computation on labor obligations derived from defined benefits is summarized below.Interest rates and actuarial assumptions used for reflecting the present value of obligations and expected returns on assets discussed hereinbelow consider the use of nominal rates, due to the non-inflationary economic environment in which the Group operates. Labor liability Accumulated benefit obligation Ps. Ps. Additional benefit related to future compensation increases Defined benefit obligation Fair value of plan assets Funded status Unrecognized net transition obligation ) ) Negative plan amendments Unrecognized net loss ) ) Unfunded accrued pension cost, seniority premium and severance benefits to be recognized Ps. Ps. Net periodic cost Service cost Ps.22,089 Ps.17,716 Interest cost Expected return on plan assets ) ) Amortization of unrecognized net transition obligation Amortization of plan amendments ) ) Amortization of unrecognized net loss Net periodic cost Ps. Ps. Assumptions: México Discount rate % % Salary increase rate % % Return of plan assets % % Chile Discount rate % % Salary increase rate % % Return of plan assets % % F-26 Table of Contents Change in projected benefit obligation Actual projected benefit obligation at beginning of year Ps. Ps. Service cost Interest cost Actuarial loss Benefits paid ) ) Effect on curtailment on benefit obligation ) ) Effect on settlement on benefit obligation ) Ps. Ps. Change in plan assets Fair value of plan assets at beginning of year Ps.96,323 Ps.96,698 Actual return on plan assets Actuarial loss ) Employer contributions Early liquidation of obligations ) Benefits paid ) ) Fair value of plan assets at end of year Ps. Ps. Funded status Ps. Ps. Unrecognized net transition obligation ) ) Negative amendments (unrecognized prior service cost) Actuarial loss ) ) Unfunded accrued pension cost, seniority premium and severance benefits to be recognize Ps. Ps. iii)The Company has a liability for other retirement benefits in favor of eighteen workers of the subsidiary Farmacias Benavides in accordance with a specific plan established in January 1987, and in effect up to December 31, 2004.No new beneficiaries of the Plan have been incorporated since that date.The liability is recorded by considering assumptions as future permanence, discount rate, and interest rate, mortality, and future salary increases, determined by actuarial computations.That liability will be liquidated in the medium-term.At December 31, 2011 and 2010, the liability amounted to Ps. 28,856 and Ps. 29,854, respectively. iv)At December 31, 2011 and 2010, the amount of the direct short-term benefit due to compensated absences (vacations, sickness, provisional disability, maternity leave, etc.), cumulative and non-cumulative, was recorded. v)For Mexican FRS D-3 purposes, the unrecognized net transition obligation, unrecognized prior service cost, andaccrued net actuarial gain/loss at December 31, 2007, should be amortized to the income statement over a maximum period of five years, while the actuarial results generated as of January 1, 2008, are amortized over the employees’ estimated active service lives following the “corridor method”, which requires the actuarial gains and losses in excess of the range between the higher of 10 percent of the plan assets and 10 percent of the defined benefits obligation balance be: (i) amortized to operating income during the remaining labor life of employees who will receive the benefits; and (ii) expensed as accrued.At December 31, 2011 and 2010, the amortized amount of that item wasnot material. F-27 Table of Contents In addition, the opening transition asset or obligation is recognized only if a new defined fringe benefits plan is established.Prior services derived from the new plan will be amortized during the remaining labor life of employees who will receive the benefits.At December 31, 2011 and 2010, the Group had not established new benefit plans. The amount of actuarial gains or losses and the prior service benefits for termination of the employment relationship, due to causes other than restructuring, are recognized in income.At December 31, 2011 and 2010, that amount was immaterial. Employee profit sharing due is recorded based on the amount payable, determined on taxable income that is obtained as provided for in the currently enacted tax legislation by applying a 10 percent rate.Deferred employee profit sharing is determined by using the “asset and liability method”, by applying a 10 percent rate to the temporary differences between book and tax values of assets and liabilities for employee profit sharing purposes, in accordance with the pertinent legislation.At December 31, 2011 and 2010, the deferred employee profit sharing asset amounted to Ps. 7,107 and Ps. 7,868, respectively.Those amounts were offset by a similar valuation allowance, in accordance with Mexican FRS.Employee profit sharing is recognized in income in “Otherexpenses, net”. r)Income Tax and Corporate Flat Tax (IETU-Spanish acronym) i)Consolidated taxes on earnings represent the sum of the income tax due and the deferred income tax effect determined by the Company and its subsidiaries, by taking into account currently enacted tax legislation applicable in the different jurisdictions in which each entity operates.In accordance with currently enacted tax legislation in Mexico, the IETU Law co-exists with the Income Tax Law for determining the taxes on earnings for the period.Taxes on earnings due in the period are recorded in income. ii)In order to recognize the deferred taxes on earnings effect, Management has performed a periodic analysis based on reasonable assumptions to determine the tax base on which the Group will assess its operations when there is more than one tax base in the same jurisdiction.Pursuant to the foregoing, the Group recognizes deferred taxes on earnings based on the tax regime that is expected to prevail in the future.At December 31, 2011 and 2010, Management determined that income tax will be the tax on earnings that will be paid by the Mexican entities in the medium-term, instead of IETU.If the Group determines that IETU will be due based on their estimates and that event will qualify as permanent, the deferred income tax balance will be adjusted to the resulting amount of IETU.If the event is circumstantial, the Group will account for deferred income tax, even though IETU will be due in the period. iii)The consolidated deferred income tax effect represents the amount determined by the Company and its subsidiaries by applying the “asset and liability method”.It further considers the tax losses effect and tax credits.Therefore, the deferred income tax liability is recorded for all temporary differences, whereas the deferred income tax asset is only recorded if it meets the “more likely than not” criteria.The deferred income tax effect is determined by applying tax laws and income tax rates which are enacted or substantially enacted at the closing date of the financial statements by considering the time it is estimated that the temporary differences are realized.In addition, the Group recognizes deferred income tax generated by its investments in associates.Deferred income tax assets and/or liabilities are classified as a non-current item, regardless of the term in which temporary differences are expected to be reverse and materialize.Deferred income tax assets and liabilities applicable to different tax jurisdictions are not offset.The deferred income tax effect of the year is recorded in income as a component of “provisions for income tax”, except for the deferred income tax effect that may be generated by temporary differences attributable to other stockholders’ equity accounts.In that event, the deferred income tax effect is applied to the specific stockholders’ equity account that generates it, without being applied to income. F-28 Table of Contents The Group performs a periodic valuation allowance review to determine the amount of the deferred asset (income tax and/or employee profit sharing) that “more likely than not” will be realized and recorded based on the available information of each entity.The deferred asset amount that is not realized is recorded in the results of operations and/or stockholders’ equity, by considering the nature of the temporary item.At December 31, 2011 and 2010, the Group determined there was no need for a valuation allowance to be recognized as the deferred income tax asset was deemed to be fully recoverable. iv)The effect of deferred IETU on Mexican entities is determined on temporary differences, tax losses, and tax credits by applying the “asset and liability method”.For its computation, tax laws and IETU rates are applied which are enacted or substantially enacted at the closing date of the financial statements.The deferred IETU asset and/or liability is classified as a non-current item. v)The Group does not recognize a deferred income tax effect related to its investments in subsidiaries, since it considers that it is in control of the materialization of the temporary differences that arise from these investments, and it is likely that they will not materialize inthe foreseeable future. vi)Effective 2009, Management decided that some of its Mexican controlled entities of the Group were no longer included in tax consolidation.In addition, on June 25, 2010, Management filed an additional notice in order for the Company to no longer consolidate its taxable income with the rest of its Mexican controlled subsidiaries for fiscal 2010.Therefore, The Company and those subsidiaries met their tax obligations individually for that year. Notwithstanding the foregoing, due to business reasons, on December 21, 2010, the Company again was approved by the tax authorities to determine its consolidated taxable income only with the companies that are considered as controlled companies, as set forth by the Income Tax Law.That approval goes into effect beginning the fiscal year extending from January 1 to December 31, 2011. vii)In December 2009, CINIF issued Mexican Interpretation FRS 18, “Recognition of the effects of the 2010 tax reform on taxes on earnings” (FRS-18) effective beginning that date.FRS 18 sets forth the accounting treatment of the income tax liability derived from the change to the tax consolidation regime in effect beginning January 1, 2010.Therefore, the Company determined income tax payable at December 31, 2009 as if the tax consolidation provisions had not existed since 1999 and henceforth.In accordance with FRS-18: (i) the income tax liability derived from intercompany dividends is recognized with a charge to retained earnings, without preparing the restatement of prior year financial statements; and (ii) the liability related to the tax losses of subsidiaries and losses on the sale of shares, used in tax consolidation should not be offset by the income tax asset associated with the same items.Accordingly, at December 31, 2009, the Company recognized a liability charged to retained earnings in the amount of Ps. 133,619. s)Comprehensive gain or loss on financing (RIF - Spanish acronym) RIF represents the expense or income derived from financing activities during the period.RIF consists of interest, the exchange rate fluctuation effect, changes in fair value of financial instruments and derivatives and, through December 31, 2007 or when the inflationary economic environment is applied, the gain or loss on monetary position.The RIF effect is recorded in income, except if the RIF attributable to “qualified assets” is capitalized in accordance with Mexican FRS D-6, “Capitalization of the comprehensive gain or loss on financing”. F-29 Table of Contents Foreign currency transactions are recorded at the current exchange rate at the date on which they are entered into or paid.Foreign currency monetary assets and liabilities are translated to Mexican pesos by using the exchange rate at the date of the balance sheet published by the Banco de Mexico.Resulting exchange fluctuations are included in income, except for those generated by: (i) foreign currency debt related to the acquisition of foreign entities, and (ii) foreign currency related party balances that do not foresee their liquidation in foreseeable future; therefore, their nature is that of long-term.When admissible, these effects are recognized, along with the applicable monetary position in the “Accumulated translation effect” if the environment is inflationary. t)Comprehensive income Comprehensive income consists of the net income for the period, plus/(less) other results for the same period reflected in the stockholders’ equity pursuant to specific accounting provisions.Accordingly, stockholders’ equity discloses the components of comprehensive income, which does not include capital contributions or reductions. u)Earnings per share Earnings per share are determined based on the weighted average common shares outstanding during the years and earnings for common shareholders, in conformity with Mexican Bulletin B-14, “Earnings per share” (Bulletin B-14).The Group has not carried out any transactions that may cause it to issue any potential shares with a dilutive effect on earnings per share.Dilutive earnings per share are not determined if the continued operations result is a loss, in accordance with Bulletin 14. v)Revenue recognition Revenues are recognized at the fair value of the consideration received or receivable, reduced from returns, rebates, and discounts granted to customers in the period in which risks and benefits are transferred to customers, which generally coincides with: (i) persuasive evidence that an arrangement exists, (ii) delivery has occurred to the satisfaction of customer’s orders, (iii) the collection is reasonably assured, and (iv) there is no condition or uncertainty that might imply their reversal and, therefore, the customer assumes the risk of loss.Due to the nature of its operations, the Group assumes total risk of ownership of the products purchased from third parties, and it does not act as an agent or commission agent. w)Concentration of risk The Group sells its products to a large number of customers in the countries in which it operates.Accordingly, no individual customer accounted for a significant amount of sales or receivables in fiscal 2011 and 2010. Furthermore, there are no significant concentrations related to suppliers to the Group that provide it with inventories in those years. 4.Receivables: Trade receivables Ps. Ps. Allowance for doubtful accounts ) ) Ps. Ps. F-30 Table of Contents 5.Other accounts receivable: Other receivables Ps. Related parties Value added tax recoverable Income tax recoverable Other taxes recoverable Ps. Ps. The balance of other receivables is comprised of loans to personnel. 6.Inventories: Pharmaceutical products Ps. Ps. Beauty care products Books and magazines Electric appliances Groceries Other Estimate for reserve of inventory ) ) Merchandise-in-transit Ps. Ps. Merchandise-in-transit represents pharmaceutical products for which title and risk of loss has been transferred to the Group. 7.Other current assets: Prepaid expenses Ps. Derivative financial instruments Assets available-for-sale Other assets Ps. Available-for-sale assets are presented at their estimated realizable value and are comprised of real property received in payment of accounts receivable. F-31 Table of Contents 8.Derivative financial instruments: Cash flow hedges The Company agreed upon these transactions in different months of the year to look for a future US dollar purchase price on different dates, and to be able to meet its U.S. dollar-denominated commitments.Forwards have a different agreed upon price on each date of maturity.The assumed risk is depreciation of the U.S. dollar in connection with the Mexican peso below the agreed upon prices, given the long profile in U.S. dollars that the Company has.At December 31, 2011 and 2010, the characteristics and fair value of derivative financial instruments were as follows: Asset/(liability) Effect on income (loss) Contract Contract value Due date Buy/sell position Name Amount Realized Unrealized Forward Ps. 343,367 Buy Current assets Ps. 4,241 Ps. 2,934 Opciones Buy Current assets Forward Buy Current liabilities ) ) Opciones Sell Current liabilities ) ) Forward Buy Long-term other liabilities ) ) The current liability and the short-term asset in the amount ofPs. 4,258 and Ps. 5,666 are included in the consolidated balance sheet in the line items “Other payables and accrued liabilities” and “Other current assets”, respectively. Asset/(liability) Effect on income (loss) Contract Contract value Due date Buy/sell position Name Amount Realized Unrealized Forward Ps. 114,816 Buy Current assets Ps. 1,176 Ps. (1,065
